Title: May 8. Fryday.
From: Adams, John
To: 


       This Morning Dr. Franklin, Mr. Lee, and Mr. Adams, went to Versailles, in Order that Mr. Adams might be presented to the King.—Waited on the Count De Vergennes, at his office, and at the Hour of Eleven the Count conducted Us, into the Kings Bed Chamber where he was dressing—one officer putting on his Sword, another his Coat &c.
       The Count went up to the King, and his Majesty turned about, towards me, and smiled. Ce est il Monsieur Adams, said the King and then asked a Question, very quick, or rather made an Observation to me which I did not fully understand. The Purport of it was that I had not been long arrived.—The Count Vergennes then conducted me to the Door of another Room, and desired me to stand there which I did untill the King passed.—The Count told the King, that I did not yet take upon me to speak French. The King asked, whether I did not speak at all as yet—and passed by me, into the other Room.
       This Monarch is in the 24th. Year of his Age, having been born the 23d of Aug. 1754. He has the Appearances of a strong Constitution, capable of enduring to a great Age. His Reign has already been distinguished, by an Event that will reflect a Glory upon it, in future Ages I mean, the Treaty with America.
       We afterwards made a Visit to Count Maurepas, to Mr. Sartine, to the Chancellor, to Mr. Bertin &c.
       The Chancellor, has the Countenance of a Man worn with severe Studies. When I was introduced to him he turned to Dr. F. and said Mr. Adams est un Person celebre en Amerique et en Europe.
       We went afterwards to Dinner, with the Count de Vergennes. There was a full Table—no Ladies but the Countess. The Counts Brother, the Ambassador who lately signed the Treaty with Swisserland, Mr. Gamier the late Secretary to the Embassy in England, and many others, Dukes and Bishops and Counts &c.
       Mr. Garnier and Mr. asked me, with some Appearance of Concern, whether there was any foundation for the Reports which the Ministry had spread in England, of a Dispute between Congress and Gen. Washington. A Letter they say has been printed, from an officer in Phila. to that Purpose.
       Mr. Garnier is the 1st. french Gentleman who has begun a serious political Conversation with me of any length. He is a sensible Man.
      